February 17, 1910. The opinion of the Court was delivered by
The defendant was convicted and sentenced under an indictment charging him with the larceny of a cow, the property of Aaron Roach. There was evidence of an outstanding overdue mortgage on the property given by Roach. The Court charged the jury that proof of the lawful possession of property is sufficient to sustain the allegation of the ownership of the person in possession in an indictment for larceny.
The sole question in the appeal is, whether a mortgagor of personal property in possession after condition broken has such ownership as will sustain an indictment for larceny, laying the ownership in the mortgagor. The question is settled against appellant's contention. State v. Addington
1 Bailey, 311; State v. Phillips, 73 S.C. 236, 53 S.E., 370.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.
 *Page 1